Citation Nr: 0116536	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  96-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to an increased evaluation 
for service-connected chronic lumbosacral strain.  By that 
decision, the RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a cervical spine 
disorder.  The veteran subsequent perfected timely appeals 
regarding both of these issues.

In a July 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a cervical spine 
disorder.  The Board also remanded the veteran's claim of 
entitlement to an increased evaluation for chronic 
lumbosacral strain for additional evidentiary development.

As will be discussed in greater detail below, the requested 
development was completed, and, in September 1999, the RO 
issued a Supplemental Statement of the Case (SSOC) in which 
it continued to deny the veteran's claim of entitlement to an 
increased evaluation for chronic lumbosacral strain.  
Thereafter, the claims folder was returned to the Board.

In April 2001, the veteran presented testimony at a Travel 
Board before the undersigned Member of the Board.  A 
transcript of this hearing was obtained and associated with 
the claims folder.  During the hearing, the veteran's 
accredited representative requested that the case held in 
abeyance for thirty days, so that the veteran could submit 
additional documentary evidence in support of his claim.  The 
following month, the veteran submitted such evidence, which 
was accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2000).

In a September 2000 rating decision, the RO denied claims of 
entitlement to a compensable evaluation for right carpal 
tunnel syndrome and entitlement to a temporary 100 percent 
evaluation for convalescence pursuant to 38 C.F.R. § 4.30 
(2000).  The RO also granted an increased evaluation, of 10 
percent, for a service-connected status post fracture of the 
right third proximal interphalangeal joint.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
those decisions.  Thus, those matters are not currently 
before the Board on appeal.


FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain is 
manifested by complaints of constant pain in the low back and 
lower extremities, with objective evidence of muscle spasms, 
some tenderness, and pain on straight leg raising, as well as 
X-ray evidence of degenerative changes in the lumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for chronic 
lumbosacral strain are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that, in July 
1974, he was admitted to a hospital after being stuck by an 
automobile while walking.  X-rays of the spine revealed very 
minimal scoliosis, with no evidence of fracture or other 
abnormalities.  The examining physician noted diagnoses of 
strain, low back and cervical spine; acute alcohol 
intoxication; and abnormal white blood count.  Subsequent 
service medical records reveal that, in November 1974, the 
veteran complained of low back pain and was given a diagnosis 
of mild low back strain.

In a March 1982 decision, the Board granted service 
connection for chronic lumbosacral strain.  This decision was 
based upon the veteran's service medical records, and upon 
the report of an August 1980 VA orthopedic examination, in 
which a VA physician noted a diagnosis of chronic lumbosacral 
strain.  In the March 1982 rating decision, which implemented 
the Board's decision, the RO assigned a 10 percent disability 
rating for the veteran's chronic lumbosacral strain, using 
the criteria of Diagnostic Code 5295.

In a July 1989 rating decision, the RO granted an increased 
evaluation, 20 percent, for the veteran's service-connected 
chronic lumbosacral strain.  Thereafter, in a decision dated 
in March 1991, the Board denied entitlement to an evaluation 
in excess of 20 percent.

VA treatment records show that, in November 1993, X-rays of 
the lumbosacral spine were found to be normal.  It was noted 
in a radiology diagnostic report that no evidence of disc 
space narrowing or compression fracture was found.  

The record reflects that, in September 1994, the veteran 
began receiving regular treatment from Dr. W.C., a private 
physician.  In clinical notes dated in September 1994, it was 
noted that the veteran was complaining of pain in his low 
back, which radiated into both of his thighs and extended 
down into his feet.  It was also noted that the experienced 
some numbness and tingling occasionally.  X-rays reportedly 
revealed some mild disc space collages at L4-L5 and L5-S1, 
with no other abnormalities but some mild straightening.  
Magnetic resonance image (MRI) reportedly revealed a small 
bulge at L4-L5, and a right paracentral posterior disc 
herniation compatible with moderate size disc herniation at 
L5-S1.

During a VA orthopedic examination conducted in March 1995, 
the veteran reported that he experienced pain with prolonged 
sitting, standing, and walking, and that he experienced pain 
when bending and lifting.  He described his pain as 
intermittent, and indicated that it radiated into both legs 
to just above the level of his ankles.  He reported that he 
wore a lumbar corset.  The veteran stated that he had 
received several epidural blocks and that he had recently 
been told that he had a degenerative disc in his low back.  
Upon examination, the VA examiner found no evidence of spasm 
or tenderness.  The VA examiner also found that reflexes and 
sensation were intact in the lower extremities, and that the 
sitting straight-leg-raising examination was negative.  Range 
of motion in the lumbar spine was noted to be achieved to 65 
degrees extension and 30 degrees extension.  The VA examiner 
indicated that the veteran moved somewhat slowly and appeared 
to be moving around somewhat "stiffy", but noted that the 
veteran had reported that he was still sore from arthroscopic 
surgery on his right knee several months before.  The VA 
examiner noted a diagnosis of chronic lumbar syndrome with 
history of injury secondary to motor vehicle accident.

In the July 1995 rating decision, the RO denied the veteran's 
claim of entitlement to an increased evaluation for service-
connected chronic lumbosacral strain.  The veteran 
subsequently appealed that decision.  In his Substantive 
Appeal (VA Form 9) submitted in May 1996, the veteran 
asserted that the symptoms of his low back disorder had 
continued to worsen.

Clinical notes dated in June 1995 reveal the veteran received 
treatment from Dr. W.C. for a kidney infection.  Thereafter, 
in July 1995, the veteran complained of back pain, which was 
found by Dr. W.C. to be "lumbar in nature".  Subsequent 
clinical records indicate that the veteran continued to 
receive treatment for low back pain and kidney problems.

In March 1996, the veteran was referred by Dr. W.C. to a 
private physical therapist.  The therapist found evidence of 
decreased range of motion in the lumbar spine secondary to 
pain and spasm, with some reversal in normal lumbar lordosis.  
Palpation reportedly revealed "a good deal" of muscle spasm 
in the lumbosacral spine area, and the veteran complained of 
numbness and tingling with parathesias in the left anterior 
lateral thigh.  Subsequent examination conducted in January 
1997 revealed marked spasm in the low back area, with a 
reversal of normal lumbar lordosis.  The physical therapist 
found that there was a marked decrease in range of motion in 
the trunk, to at least 80 to 90 percent, secondary to pain 
and spasm.  The therapist noted that motor strength was 
surprisingly good, with functional limits in the lower 
extremities, and that sensation was grossly intact.

As noted above, the Board remanded the veteran's increased 
rating claim in July 1998 for additional evidentiary 
development.  Specifically, the Board instructed the RO to 
obtain the veteran's complete VA treatment records since 1994 
and the complete records of treatment from Dr. W.C., to 
include the report of the MRI study referenced by the 
physician.  The Board also instructed the RO to provide the 
veteran with a VA examination in order to determine the 
severity of his service-connected lumbosacral strain.

In December 1998, in response to the Board's request, the 
veteran underwent a VA orthopedic examination.  The VA 
examiner reviewed the claims folder, and noted that the 
veteran was continuing to complain of chronic low back pain, 
which was aggravated by attempts at bending and lifting, as 
well as by prolonged sitting, standing, or walking.  It was 
noted that the veteran was using a transcutaneous electrical 
nerve stimulating (TENS) unit, and that he wore a lumbar 
corset.  Upon clinical evaluation, the examiner observed that 
the veteran was walking with slight lumbar flexion, with a 
list to the left.  There was some evidence of mild bilateral 
paravertebral muscle spasm with some tenderness over the low 
back region.  Range of motion testing revealed flexion to 70 
degrees, extension to 10 degrees, right lateral bending to 15 
degrees, and left lateral bending to 25 degrees.  Range of 
motion testing also revealed right lateral rotation to 40 
degrees and left lateral rotation to 25 degrees.  Some pain 
was noted on range of motion testing.  The examiner indicated 
that the veteran could have additional functional limitation 
as a result of increased use or during flare-ups, but that it 
would not be feasible to attempt to express this in terms of 
additional range of motion, as that could not be determined 
with any medical certainty.  A sitting straight-leg-raising 
examination was markedly positive bilaterally, but greater on 
the right than on the left.  Reflexes and sensation were 
found to be intact in both lower extremities, with five-over-
five strength in both extremities.  

The VA examiner noted an impression of chronic lumbar 
syndrome, with prior MRI scan evidence of a bulging disc at 
L4-5 and a right paracentral posterior disc herniation at L5-
S1.  The VA examiner also noted that X-rays were pending, and 
that, if they revealed evidence of degenerative disc disease, 
this could be "inextricably intertwined" with his service-
connected lumbosacral strain.  The VA examiner further noted 
that he did not believe that any of the veteran's pain was 
related to his kidney problems.

An X-ray report dated in December 1998 shows that X-rays of 
the lumbar spine revealed the vertebral bodies and disc 
spaces to be well-maintained and in good alignment.  The 
reviewing physician noted an impression of an essentially 
normal lumbar spine, with no acute trauma seen.

In January 1999, the RO requested all VA treatment records 
dated since March 1994.  In response, the VA Medical Center 
submitted treatment records showing that the veteran received 
periodic treatment from that facility for a variety of 
problems between March 1993 and July 1998.  Occasional 
complaints of back pain were noted during this period.  
Additional VA treatment records were subsequently obtained 
for the period between July 1998 and January 1999.  These 
records show that several VA examiners during this period 
noted a diagnosis of degenerative disc disease of the lumbar 
spine.

In July 2000, the veteran was examined by the same VA 
physician who previously had examined him in both December 
1998 and March 1995.  The examiner noted that the veteran was 
on permanent light duty status at the Post Office and that he 
was using a TENS unit on his lower back region.  The examiner 
found no evidence of spasm, but some tenderness to palpation 
in the right lower lumbar region.  Range of motion testing 
revealed flexion to 75 degrees, extension to 15 degrees, and 
lateral bending to 25 degrees on both the left and right.  
The veteran reportedly complained of pain in his low back on 
increased motion.  Neurological examination revealed 5/5 
strength on muscle testing, and intact reflexes in both the 
knees and ankles.  The VA examiner noted that the veteran did 
satisfactory heel-to-toe walk, and that his sitting straight-
leg-raising was positive bilaterally for pain in his low 
back.  X-rays of the lumbar spine indicated mild narrowing of 
the L4-5 disc space, which was found to be indicative of 
degenerative changes.

At the conclusion of the examination, the VA examiner noted 
an impression of chronic lumbar syndrome with a history of 
injury; MRI evidence of posterior disc bulging at L4-5; and 
right paracentral disc protrusion compatible with small to 
moderate right paracentral disc herniation at L5-S1.  The 
examiner concluded that the veteran's back disorder had been 
continuous since his initial in-service injury, with 
subsequent development of degenerative changes.  The examiner 
again found that the veteran could have additional functional 
limitation as a result of increased use or during flare-ups, 
but that it would not be feasible to attempt to express this 
in terms of additional range of motion, as that could not be 
determined with any medical certainty.  The VA examiner 
further concluded that the veteran's kidney problems were not 
the source of any of his back pain at that time.

In the September 2000 SSOC, the RO continued to deny the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected chronic lumbosacral strain.

At the outset of the veteran's April 2001 Travel Board 
hearing, his accredited representative contended that a 40 
percent disability rating was warranted for his service-
connected low back strain.  During his hearing, the veteran 
testified, under oath, that he had experienced a flare-up of 
his condition in 1997, which caused him to have muscle spasms 
and to be bedridden for six weeks.  He indicated that he had 
experienced several flare-ups since that time, which would 
cause him pain whenever he tried to twist, bend, or perform 
other such activities.  He stated that he wore a back brace 
at all times, and that he used a TENS unit whenever he had a 
bad flare-up.  The veteran reported that he had been told by 
his physician not to use stairs and not to lift anything over 
ten pounds.  He indicated that he had continued to see Dr. 
W.C., and that he had seen him as recently as one month 
before, following a flare-up of his back disorder.  The 
veteran's representative requested that the case be held in 
abeyance for one month, in order to allow the veteran the 
opportunity to submit copies of his most recent treatment 
records. 

The following month, in May 2001, the Board received copies 
of additional medical records from the veteran, which show 
that he received treatment from Dr. W.C. between January 2001 
and April 2001.  Several complaints of low back pain were 
noted.  In a March 2001 clinical note, the physician 
indicated that the veteran's pain was musculoskeletal in 
nature.

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  This statute 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The record reflects that the veteran was advised, by virtue 
of the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of the appeal, of the 
appropriate rating criteria and of what the evidence must 
show in order to warrant an increased disability rating for 
his service-connected disability.  For this reason, the Board 
finds that the veteran and his representative have been given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claim.

Furthermore, the record also reflects that the veteran 
underwent three VA medical examinations during the pendency 
this appeal.  The Board believes that there is now ample 
medical evidence of record, and that neither the veteran nor 
his representative has pointed to any additional evidence 
which has not been obtained and which would be pertinent to 
his claim.  For these reasons, the Board concludes that all 
relevant evidence which is available has been obtained by the 
RO to the extent possible; consequently, there is no further 
duty to assist the veteran.

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2000).  Otherwise, the lower rating 
is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered. 38 C.F.R. § 4.40 (2000).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45 (2000).

The veteran is currently assigned a 20 percent rating for 
chronic lumbosacral strain.  The record reflects that his 
service-connected disability has been evaluated under the 
provisions of Diagnostic Code (DC) 5295 (lumbosacral strain).  
Under this code, a 40 percent evaluation is warranted where 
the disorder is severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward flexion, loss of lateral motion, 
arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  An evaluation of 20 percent is 
warranted for muscle spasm on extreme forward flexion and 
loss of lateral spine motion on one side, and a 10 percent 
evaluation is warranted for characteristic pain on motion.

The Board is of the opinion that an evaluation of the 
veteran's service-connected disability also requires 
consideration of the provisions of DC 5293 (intervertebral 
disc syndrome).  This conclusion is based upon the evidence 
of degenerative disc disease in the veteran's lumbar spine, 
and upon the conclusion of the VA examiner that the 
degenerative changes in the veteran's lumbar spine developed 
as a residual of his service-connected disability.  

Under Diagnostic Code 5293, a 10 percent rating is assigned 
when it is mild.  Moderate intervertebral disc syndrome, with 
recurrent attacks, is rated as 20 percent disabling.  Severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief, is rated as 40 percent disabling.  
A maximum rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

Although DC 5293 is not based upon limitation of motion, VA's 
General Counsel has held that, when a veteran receives less 
than the maximum evaluation under this diagnostic code based 
upon symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As discussed in detail above, the veteran has consistently 
complained of increasing pain and discomfort in his low back, 
which reportedly extends into his lower extremities.  He has 
described this pain as constant, and has indicated that it is 
also accompanied by numbness and tingling, and by spasms 
during periods of flare-up.  Although physical examination in 
March 1995 and July 2000 revealed no evidence of muscle 
spasm, his December 1998 physical examination reportedly 
showed mild bilateral paravertebral muscle spasm in his low 
back.  In addition, physical examination by Dr. W.C. in March 
1996 also showed evidence of "a good deal" of muscle spasm.  
VA examination in both December 1998 and July 2000 also 
revealed tenderness to palpation in the low back area and 
pain on straight leg raising.  The most severe instance of 
limitation in motion in his low back was observed during his 
December 1998 VA examination, which showed flexion to be to 
70 degrees and extension to be to 10 degrees.  During this 
examination, lateral bending was noted to be to 15 degrees on 
the right and 25 degrees on the left, with rotation to 40 
degrees on the right and to 25 degrees on the right.  
Repeated physical examination revealed the veteran's muscle 
strength and reflexes to be normal.

In light of the aforementioned evidence, the Board finds that 
veteran's service-connected lumbosacral strain is more 
appropriately rated using the criteria of DC 5293.  
Furthermore, the Board finds that a 40 percent evaluation is 
warranted under this code, for severe intervertebral disc 
syndrome manifested by recurring attacks, with intermittent 
relief.  The Board believes that this conclusion is 
consistent with the medical evidence of record, which shows 
that the veteran experiences characteristic pain in his low 
back and lower extremities, accompanied by subjective 
complaints of numbness and tingling, and by muscle spasm 
during periods of flare-up.  Although the Board is cognizant 
that the severity of veteran's muscle spasms was described as 
being only "mild" by the VA examiner, the Board has also 
taken into consideration his subjective complaints, his 
frequent use of a back brace and TENS unit for relief, and 
the objective evidence of tenderness in the low back and pain 
on straight leg raising.  For these reasons, the Board finds 
that the severity of the veteran's low back disorder more 
closely approximates the criteria for a 40 percent disability 
rating under DC 5293 for severe intervertebral disc syndrome.  
38 C.F.R. § 4.7, 4.21.

The Board also finds that the preponderance of the competent 
and probative evidence is against the assignment of a 60 
percent disability rating under DC 5293.  As noted above, the 
Board recognizes that the veteran experiences severe symptoms 
of his low back disorder, including characteristic pain and 
recurring muscle spasm.  However, although there is some 
objective evidence of tenderness, there is no evidence of 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  As noted above, physical 
examination has repeatedly shown the veteran's muscle 
strength to be normal and his reflexes to be intact, and 
there is no evidence of loss of sensation in his low back or 
lower extremities.  Therefore, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's low back disorder is manifested by pronounced 
disability with symptoms of such persistence so as to warrant 
a 60 percent evaluation under the criteria of Diagnostic Code 
5293.

Having found that a 40 percent disability rating is warranted 
under DC 5293, the Board finds that consideration of DC 5295 
is no longer appropriate, as a 40 percent evaluation is the 
highest disability rating available under that code.  Thus, 
application of DC 5295 would no longer be beneficial to the 
veteran's claim.  Similarly, application of 38 C.F.R. 
§ 4.71a, DC 5292 (2000) (limitation of motion) is also not 
appropriate, as a 40 percent evaluation is also the highest 
disability rating available under that code.

As alluded to above, consideration must be given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, supra; 
see also VAOPGCPREC 36-97.  In this case, the Board believes 
that an increased rating, beyond that awarded in this 
decision, is not warranted under those provisions.  Although 
the VA examiner acknowledged the presence of some pain on 
motion and that additional functional limitation was possible 
during a flare-up, no additional factors affecting limitation 
of motion were shown in any of the veteran's numerous 
physical examinations.  The veteran's presently assigned 40 
percent disability rating already contemplates severe 
limitation of motion in his lumbar spine.  To whatever extent 
he experiences additional functional loss due to weakness, 
fatigability, incoordination, or other symptoms as 
contemplated under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, we have already considered that functional loss in our 
grant of an increased rating to 40 percent.

In conclusion, the Board finds that the competent and 
probative evidence supports the assignment of a 40 percent 
disability rating under the criteria of Diagnostic Code 5293.  
The Board further finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 40 percent under this, or any other code.  

ORDER

Entitlement to a 40 percent evaluation for service-connected 
lumbosacral strain is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits..




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

